       Case 1:18-cr-00178-DAD Document 36 Filed 11/25/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     AMADO GOMEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00178-DAD
12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   SENTENCING; ORDER
13   vs.
                                                   Date: December 15, 2020
14   AMADO GOMEZ,                                  Time: 9:00 a.m.
                                                   Judge: Honorable Dale A. Drozd
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney Laura Withers, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Amado Gomez, that sentencing hearing scheduled
20   for December 1, 2020, at 9:00 a.m. may be continued to December 15, 2020, at 9:00 a.m.
21          Mr. Gomez made his initial appearance in this matter on August 5, 2020. See Dkt. #18.
22   On September 4, 2020, Mr. Gomez admitted the charges in the violation petition. See Dkt. #26.
23   At the time, sentencing was set for October 6, 2020, at 9:00 a.m. See Dkt. #26. For the last
24   several months, defense counsel has been engaged in the process of requesting records relevant
25   for sentencing purposes from the Lerdo Pre-Trial Facility in Kern County. Counsel is requesting
26   this continuance to provide adequate time to obtain such records.
27          The proposed date is acceptable to government counsel and the probation officer in this
28   case. As this matter involves sentencing on a supervised release violation petition, no exclusion
       Case 1:18-cr-00178-DAD Document 36 Filed 11/25/20 Page 2 of 2


 1   of time is necessary.
 2
                                                 Respectfully submitted,
 3
 4                                               McGREGOR W. SCOTT
                                                 United States Attorney
 5
 6   Date: November 23, 2020                     /s/ Laura Withers
                                                 LAURA WITHERS
 7                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
 8
 9                                               HEATHER E. WILLIAMS
                                                 Federal Defender
10
11   Date: November 23, 2020                     /s/ Reed Grantham
                                                 REED GRANTHAM
12                                               Assistant Federal Defender
                                                 Attorney for Defendant
13                                               AMADO GOMEZ
14
15
16
17                                             ORDER
18            IT IS SO ORDERED. The sentencing hearing currently scheduled for December 1,
19   2020, at 9:00 a.m. is hereby continued to December 15, 2020, at 9:00 a.m.
20
     IT IS SO ORDERED.
21
22
         Dated:        November 25, 2020
                                                        UNITED STATES DISTRICT JUDGE
23
24
25
26
27

28

      Gomez – Stipulation to Continue               2
               Sentencing
